COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Randell Adams v. Kimberly McCray Adams

Appellate case number:    01-17-00305-CV

Trial court case number: 79412-f

Trial court:              300th District Court of Brazoria County

       Appellant Randell Adams has filed an emergency motion to review the excessiveness of
the supersedeas bond. Adams had originally posted a cash deposit in the amount of $450.00, but
by order signed April 28, 2017, the trial court found that amount was insufficient and ordered the
amount of the supersedeas bond set at $32,426.47, with a remaining balance of $31,976.47.
        We grant the emergency motion to review the excessiveness of the supersedeas bond in
part, holding that the amount set by the trial court is excessive. See In re Nalle Plastics Family
Ltd. P’ship, 406 S.W.3d 168, 176 (Tex. 2013). We set the supersedeas bond at $450.00. See
TEX. R. APP. P. 24.4(c), (d).
       All other relief requested in the motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   X Acting individually  Acting for the Court


Date: June 2, 2017